02-09-386-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-09-00386-CV 
 
 



Amjad Malik


 


APPELLANT




 
V.
 




Daniel Leal d/b/a Leal
  Construction


 


APPELLEE 



 
 
------------
 
FROM THE
48th District Court OF Tarrant
COUNTY
------------
MEMORANDUM OPINION[1] AND
JUDGMENT
------------
 
On November
19, 2010, we notified appellant Amjad Malik that his
brief had not been filed as required by Texas Rule of Appellate Procedure
38.6(a).  See Tex. R. App. P.
38.6(a).  We stated we could dismiss the
appeal for want of prosecution unless appellant or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  See
Tex. R. App. P. 42.3.  We have not
received any response.
Because
appellant Amjad Malik’s
brief has not been filed, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
Appellant
Amjad Malik shall pay all costs of this appeal, for
which let execution issue.
 
PER CURIAM
 
PANEL:  MEIER, J.;
LIVINGSTON, C.J.; and GABRIEL, J.  
 
DELIVERED:  December 23, 2010




[1]See Tex. R. App. P. 47.4.